DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the application filed on Feburary 23, 2022.
Claims 1, 3-5, 7-9, 11 and 12 are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7-9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li  (US 2018/ 0367635 A1) et al. (UPS 2014/0066074), in view of Mangetsu (US 2007/0299971). 

As per Claim 1 Li teaches a method of compression processing, applicable for cellular networks, comprising:
 determining a state of a to-be-transmitted Ethernet packet header (Paragraph 0028,0068,  0081, 0097, 0139 determined by the controller according to the first compression parameter to-be-transmitted information into a packet, and transmit the packet to the gateway. The electrical transceiver may be an Ethernet network interface controller (NIC). A compression method field (designated as CMF) has a length of 8 bits, and FLEVEL is used to indicate a compression level, and is carried in each compression packet header.)); and 
processing, based on the state of the to-be-transmitted Ethernet packet header, data of the to-be-transmitted Ethernet packet header, wherein the state of the Ethernet packet header includes at least one of the following (Paragraph 0011, 0028, 0037, 0068 processing, by the gateway, to-be-transmitted information according to the first compression parameter, and sending the processed information to the controller): 
a non-compression order and a compression order (Paragraph 0022, 0137 The gateway sequentially determines, in descending order of priorities of compression parameters included in the second compression parameter table), 
Li may not explicitly disclose wherein determining the state of the to-be-transmitted Ethernet packet header includes: when acknowledgement information is received, transforming from the non- compression order to the compression order or transforming from the compression order to the non-compression order
Mangestu disclose wherein determining the state of the to-be-transmitted Ethernet packet header includes: when acknowledgement information is received, transforming from the non- compression order to the compression order or transforming from the compression order to the non-compression order (Paragraph 0045, 0046, 0072, 0077  The mode switching section quickly switches an operation mode between the compression mode and the non-compression mode. The extension determining section determines the extension of the file to be transferred. the radio LAN terminal (slave device) has a function of quickly switching between a compression mode and a non-compression mode..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to include transforming to ensure that the mode switching section quickly switches the mode between the compression mode and the non-compression mode (See Mangetsu Paragraph 0097). 


2.  (Cancelled)

As per Claim 3 Li -Mangetsu teaches the method of claim 1, wherein information carried in a format of the Ethernet packet header includes at least one of the following: context identification and indication of whether the header is compressed (Paragraph 0113 the gateway may also add identification information (indicating whether the dynamic compression rule is supported) into capability negotiation of a hello message in an initial NETCONF phase (that is, a phase prior to a four-layer protocol shown in FIG. 1), to notify the controller whether the gateway supports the dynamic compression rule. ).

As per Claim 4 Li -Mangetsu teaches the method of claim 3, wherein the format of the Ethernet packet header is at least one of the following: packets in the compression (Paragraph 0068, 0137 The gateway sequentially determines, in descending order of priorities of compression parameters included in the second compression parameter table, whether the gateway supports the compression parameters included in the second compression parameter.  A compression method field (designated as CMF) has a length of 8 bits, and represents a compression method (designated as CM), a compression level, and is carried in each compression packet header.).

As per Claim 5 Li teaches a method of decompression processing, applicable for cellular, networks, comprising: 
receiving Ethernet data (Paragraph 0028,0068,  0081, 0097, 0139 determined by the controller according to the first compression parameter to-be-transmitted information into a packet, and transmit the packet to the gateway. The electrical transceiver may be an Ethernet network interface controller (NIC). A compression method field (designated as CMF) has a length of 8 bits, and FLEVEL is used to indicate a compression level, and is carried in each compression packet header.)); and
 determining a decompression state, and processing data of an Ethernet packet header based on the decompressed state, wherein the decompression state includes at (Paragraph 0011, 0028, 0037, 0068  processing, by the gateway, to-be-transmitted information according to the first compression parameter, and sending the processed information to the controller): a no context state and a context state (Paragraph 0022, 0137  Context state is the external data the gateway sequentially determines, in descending order of priorities of compression parameters included in the second compression parameter table),
 Li may not explicitly disclose wherein determining the state of the to-be-transmitted Ethernet packet header includes: when acknowledgement information is received, transforming from the non- compression order to the compression order or transforming from the compression order to the non-compression order
Mangestu disclose wherein determining the state of the to-be-transmitted Ethernet packet header includes: when acknowledgement information is received, transforming from the non- compression order to the compression order or transforming from the compression order to the non-compression order (Paragraph 0045, 0046, 0072, 0077  The mode switching section quickly switches an operation mode between the compression mode and the non-compression mode. The extension determining section determines the extension of the file to be transferred. the radio LAN terminal (slave device) has a function of quickly switching between a compression mode and a non-compression mode..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to include transforming to ensure that the mode switching section quickly switches the mode between the compression mode and the non-compression mode (See Mangetsu Paragraph 0097). 

6.  (Cancelled)

As per Claim 7 Li -Mangetsu teaches the method of claim 5, wherein information carried in a format of the Ethernet packet header includes at least one of the following: context identification and indication of whether the header is compressed (Paragraph 0113 the gateway may also add identification information (indicating whether the dynamic compression rule is supported) into capability negotiation of a hello message in an initial NETCONF phase (that is, a phase prior to a four-layer protocol shown in FIG. 1), to notify the).

As per Claim 8 Li -Mangetsu teaches the method of claim 7, wherein the format of the Ethernet packet header is at least one of the following: packets in a compression order and packets in a non-compression order being in different formats; or the packets in the compression order and the packets in the non-compression order being in a same format, and values of identification bits of the packets in the compression order being different from values of identification bits of the packets in the non-compression order by at least one bit (Paragraph 0068, 0137 The gateway sequentially determines, in descending order of priorities of compression parameters included in the second compression parameter table, whether the gateway supports the compression parameters included in the second compression parameter.  A compression method field (designated as CMF) has a length of 8 bits, and represents a compression method (designated as CM), a compression level, and is carried in each compression packet header.).

As per Claim 9 Li teaches a compression side device comprising a processor, applicable for cellular, networks,  and a memory for storing computer programs capable of running on the processor,  wherein the memory is configured to store computer programs, and the processor is configured to call and run the computer programs stored in the memory to:
 determine a state of a to-be-transmitted Ethernet packet header, and process, based on the state of the to-be-transmitted Ethernet packet header, data of the to-be-transmitted Ethernet packet header(Paragraph 0028,0068,  0081, 0097, 0139 determined by the controller according to the first compression parameter to-be-transmitted information into a packet, and transmit the packet to the gateway. The electrical transceiver may be an Ethernet network interface controller (NIC). A compression method field (designated as CMF) has a length of 8 bits, and FLEVEL is used to indicate a compression level, and is carried in each compression packet header.));
 wherein the state of the Ethernet packet header includes at least one of the following (Paragraph 0011, 0028, 0037, 0068  processing, by the gateway, to-be-transmitted information according to the first compression parameter, and sending the processed information to the controller):
(Paragraph 0022, 0137 The gateway sequentially determines, in descending order of priorities of compression parameters included in the second compression parameter table), 
Li may not explicitly disclose wherein determining the state of the to-be-transmitted Ethernet packet header includes: when acknowledgement information is received, transforming from the non- compression order to the compression order or transforming from the compression order to the non-compression order
Mangestu disclose wherein determining the state of the to-be-transmitted Ethernet packet header includes: when acknowledgement information is received, transforming from the non- compression order to the compression order or transforming from the compression order to the non-compression order (Paragraph 0045, 0046, 0072, 0077  The mode switching section quickly switches an operation mode between the compression mode and the non-compression mode. The extension determining section determines the extension of the file to be transferred. the radio LAN terminal (slave device) has a function of quickly switching between a compression mode and a non-compression mode..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to include transforming to ensure that the mode switching section quickly switches the mode between the compression mode and the non-compression mode (See Mangetsu Paragraph 0097). 


10.  (Cancelled)

As per Claim 11 Li -Mangetsu teaches the compression side device of claim 9, wherein information carried in a format of the Ethernet packet header includes at least one of the following: context identification and indication of whether the header is compressed (Paragraph 0113 the gateway may also add identification information (indicating whether the dynamic compression rule is supported) into capability negotiation of a hello message in an initial NETCONF phase (that is, a phase prior to a four-layer protocol shown in FIG. 1), to notify the controller whether the gateway supports the dynamic compression rule. ).

As per Claim 12 Li -Mangetsu teaches the compression side device of claim 11, wherein the format of the Ethernet packet header is at least one of the following: packets in the Compression order and packets in the Non-compression order being in different formats; or the packets in the compression order and the packets in the non-compression order being in a same format, and values of identification bits of the packets in the compression order being different from values of identification bits of the packets in the non-compression order by at least one bit. (Paragraph 0068, 0137 The gateway sequentially determines, in descending order of priorities of compression parameters included in the second compression parameter table, whether the gateway supports the compression parameters included in the second compression parameter.  A compression method field (designated as CMF) has a length of 8 bits, and represents a compression method (designated as CM), a compression level, and is carried in each compression packet header.). 


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection.


Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further clarifications.

Conclusion
THIS ACTION IS MADE FINAL
  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468